289 F.2d 927
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.FLEETWOOD TRAILER COMPANY OF IDAHO, INC., Respondent.
No. 16981.
United States Court of Appeals Ninth Circuit.
April 3, 1961.

Stuart Rothman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Rosanna A. Blake and Jules H. Gordon, Attorneys for N.L.R.B., Washington, D.C., for petitioner.
Gibson, Dunn & Crutcher and James J. Ryan, Los Angeles, Cal., for respondent.
Before CHAMBERS, HAMLIN and MERRILL, Circuit Judges.
PER CURIAM.


1
The board's order requiring an offer of reinstatement to one Moffis, to make him whole for any loss by reason of his discharge charge and the posting of the usual notices, will be enforced.


2
The hearing examiner and the board have resolved a question of fact which could have been resolved the other way, but was not.  As we appraise the case, there is some substantial evidence to support the findings.